Citation Nr: 0915924	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  04-26 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than August 4, 
1989, for the award of service connection for a vaginal 
hysterectomy, left salpingo-oophorectomy and right 
oophorectomy.

2.  Entitlement to an effective date earlier than October 12, 
1978, for the award of service connection for an ectopic 
pregnancy with right salpingectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1967 to June 1968. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In May 2007, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge at the RO.

The Board remanded the Veteran's appeal in October 2007.  The 
issue of entitlement to an effective date earlier than May 
28, 1993, for the award of service connection for post-
operative ventral hernia repair is not presently before the 
Board.  As directed by the Board in the October 2007 remand, 
the AMC/RO furnished the Veteran and her representative a 
statement of the case, dated November 26, 2009.  Thereafter, 
the Veteran did not file a timely substantive appeal.  See 38 
U.S.C.A. § 7105(a); 38 C.F.R. §§ 3.104, 20.302(b).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When the Board last reviewed the appeal, it noted the 
Veteran's testimony that 
she attempted to file claims for service connection for 
various disabilities within the first year after separation 
from service and again in the 1970's and 1980's.  The Veteran 
testified that her claims were refused by RO personnel when 
she originally attempted to file them, thus she contends that 
she is entitled to earlier effective dates for these service-
connected disabilities.  The effective dates for the claimed 
disabilities were assigned by the RO in a March 1993 rating 
decision. Unfortunately, notations within the records show 
that the Veteran's original claims file was lost "sometime 
between" July 1994 and April 1996.  There is no record of 
whether the Veteran submitted a timely notice of disagreement 
as to the effective dates assigned in March 1993.  

As indicated in the October 2007 Board remand, the RO 
conducted a search for the missing original claims file in 
March 1996.  In this regard, the October 2007 remand directed 
the RO to conduct another search for the Veteran's missing 
original claims file until the records are obtained, or 
unless it is reasonably certain that such records do not 
exist, or that further efforts to obtain those records would 
be deemed futile.  It was also noted, that if a valid notice 
of disagreement is found pertaining to the March 1993 rating 
decision, the effective date issues should be readjudicated.       

The Veteran's claims file contains correspondence within the 
regional office, dated in January 2008, regarding its remand 
directive detailed above.  While the correspondence provides 
the appropriate sources and methods necessary to conduct the 
requested search of the RO's files, it did not adequately 
identify or document whether or not the actual search took 
place.  Therefore, as there has not been substantial 
compliance with the remand directives, the appeal must be 
remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).  

On remand, the AMC/RO should ensure that all requested 
development has been undertaken.   

Accordingly, the case is REMANDED for the following action:

1.  Conduct a search of the RO's files for 
the Veteran's missing original claims file 
until the records are obtained or unless 
it is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile.  
Document any such efforts to locate the 
missing original claims file.  The 
documentation must identify the steps 
taken in the search.

2.  Thereafter, readjudicate the claims 
for entitlement to an effective date 
earlier than August 4, 1989, for the award 
of service connection for a vaginal 
hysterectomy, left salpingo-oophorectomy 
and right oophorectomy and entitlement to 
an effective date earlier than October 12, 
1978, for the award of service connection 
for an ectopic pregnancy with right 
salpingectomy.  If any benefits sought on 
appeal remain denied, the Veteran and her 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

